DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on January 19, 2022 have been considered by the examiner (see attached PTO-1449 form).


Allowable Subject Matter
Claims 1, 3-11, 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or render obvious “wherein the translation is done by using a lookup table determined according to a difference between a test image reconstructed using the first metadata set and the same image reconstructed using the second metadata set and wherein the lookup tables stores at least one association between one or more metadata values for the first type and one or more metadata values for the second type”, as recited in independent claims 1, 10, 11 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andrivon		U.S. Pub. No. 2017/0366791.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 1, 2022.